DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 COURTNEY RAYMOND CHAMBLISS,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1639

                         [September 30, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312006CF001064AXXXXX.

   Courtney Raymond Chambliss, Chipley, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.